Citation Nr: 1642984	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for muscle spasms, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for residuals of multiple stab wounds and scarring with exploratory laparotomy, claimed as an abdominal injury.  


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to September 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits on appeal.  Jurisdiction is currently maintained at the San Diego, California RO.  

The Veteran was scheduled for a videoconference hearing in September 2016.  He failed to appear.  A review of the file shows at no time did the Veteran request that his hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for muscle spasms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of abdominal stab wound with exploratory laparotomy were noted at entry, and clear and unmistakable evidence demonstrates that the residuals of abdominal stab wound with exploratory laparotomy were not aggravated by service; and any currently diagnosed stab wound residuals are not shown to be otherwise related to a disease, injury, or event in service.

CONCLUSION OF LAW

The Veteran's pre-existing residuals of abdominal stab wound with exploratory laparotomy were not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in July 2011, with a supplemental opinion obtained in June 2012.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the 2012 examiner concluded that the Veteran's stab wound residuals with scarring in the abdomen clearly and unmistakably preexisted his military service, and was not aggravated beyond its natural progression due to an event, disease, or injury incurred during active service.  As the opinion was based on review of the claims file, including the Veteran's statements and review of the 2011 VA examination report, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his preexisting stab wound residuals in the abdomen were aggravated during his period of active duty.  He specifically referenced that the rigors of lifting of boxes and equipment during service aggravated his condition.  

The August 2006 enlistment physical examination notes the Veteran had scars in the abdominal and pectoral areas from being stabbed.  In an April 2007 report of medical history, the Veteran advised that prior to service he was stabbed in the abdominal area.  His pre-service treatment records for the stabbing are associated with his STRs.  A review of the Veteran's STRs shows that he was placed on a profile due to a hernia in 2010 when he reported inguinal and testicular pain.  He was unable to lift or do physical training activities.  In a February 2010 ultrasound of the abdomen and inguinal area, the radiologist found no evidence of any hernias (inguinal or ventral). 

In his June 2010 report of medical history, the Veteran endorsed abdominal pain when lifting heavy equipment or running.  He noted that he had been stabbed seven times in 2005 and suffered gall bladder and intestine damage.  The examiner indicated that the Veteran still had some abdominal pain due to his stabbing (and surgery) and has experienced it since.  

The Veteran was afforded a fee-basis VA examination in July 2011, during which the examiner diagnosed an abdominal condition caused by residuals of stab wounds to the abdomen, status-post exploratory laparotomy.  He had his gall bladder and intestine removed as a result, and had a history of hernia issues.  During the examination, the Veteran reported that his abdominal problems began in September 2009 when he was carrying heavy boxes in Iraq.  He currently experiences loss of appetite and occasional shooting pain.  He lost 30 pounds since returning from Iraq, and experiences occasional nausea and vomiting.  He has abdominal pain located the left side of the scrotum shooting up the abdomen, but upon physical examination, there was no inguinal hernia present.  He described constant abdominal pain made worse by lifting, nausea, and physical activity.  Additionally, he reported symptoms of diarrhea and constipation.  The examiner did not provide an etiological opinion with respect to the claimed abdominal condition.  

His claims file was forwarded for an independent medical opinion in June 2012.  Following review of the claims file and prior examination report, the examiner opined that the Veteran's residuals of abdominal stabbing clearly and unmistakably preexisted service and was not aggravated beyond their natural progression due to an in-service event, injury, or disease.  In reaching this conclusion, the examiner provided the following rationale:

In response, it is less likely than not that the claimant's sequelae of abdominal stab wound with exploratory laparotomy which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event or illness.  There is simply no objective evidence of traumatic injury or new pathology during his military career that would represent an aggravating etiology.  If there had been evidence of peritoneal adhesions, abdominal herniation, or blow/trauma to the abdomen then it would be easier to associate his military service with aggravation of this pre-existing condition.  This was not the case today.  In fact there is documentation in his service records of the area of the abdomen where he suffered the knife wounds to.  

There is documentation that the claimant was evaluated for a possible left inguinal hernia.  The claimant's stab wounds were of the "right lower quadrant" and surgery of the abdominal area which is a separate anatomical location from the inguinal region (groin crease).  Lastly, an ultrasound actually revealed no evidence of hernia either in the left inguinal region or the abdominal region.  Without objective evidence in the medical records or injury, complaint or pathology no association can be made between his military service and aggravation of a pre-existing condition.

There is no clinical opinion to the contrary, nor do the available treatment records show that a medical professional has found that his preexisting residuals of an abdominal stabbing were aggravated during service.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for residuals of an abdominal stabbing on a preexisting with aggravation basis.

First, the Veteran's history of an abdominal standing was noted upon enlistment into service-as such, he is not presumed sound as to that disability.  The most probative evidence of record further shows that the claimed residuals of abdominal stabbing were clearly and unmistakably not aggravated by his period of active duty. 

As discussed below, the Board finds that the opinion provided by the June 2012 examiner is the most probative evidence as to the etiology of the Veteran's claimed residuals of an abdominal stabbing.  This examiner found that the Veteran's residuals of abdominal stab wound with exploratory laparotomy were not aggravated beyond their natural progression during his period of active duty.  The examiner's opinion was based upon the evidence as a whole-including the Veteran's contentions, lay statements, and the medical evidence of record.  The examiner provided a detailed rationale for the opinion provided and it is consistent with the medical evidence of record. 

The Board notes that the only probative evidence that the Veteran's residuals of abdominal stabbing were permanently aggravated by his period of active service are his own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, the Veteran is competent to report increasing pain and limitation of motion due to his abdominal stab wounds.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran contends that his service duties and physical training caused an aggravation of his preexisting stab wound residuals.  The medical evidence of record, however, does not support these assertions and, indeed, suggests otherwise. 

The Veteran sought treatment for abdominal and inguinal pain during service.  He was placed on a profile.  The June 2012 VA examiner, however, noted that the Veteran current symptoms are not indicative of any in-service aggravation of the preexisting abdominal stab wounds.  He found the in-service complaints were not beyond the natural progression of one with a history of abdominal stab wounds.  Additionally, the Veteran did not have physical evidence of adhesions or herniations that would be indicative of permanent aggravation of a preexisting condition.  

Although the Veteran is competent to assert increasing abdominal pain during service, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that the Veteran is competent to describe worsening abdominal pain and gastrointestinal distress during service, but he is not competent to conclude that his in-service symptoms represented a permanent worsening of his preexisting abdominal stab wound residuals.  

Additionally, no VA treatment record or VA examination report indicates that the Veteran's abdominal stab wound residuals were aggravated during his active duty.  Further, the June 2012 VA examiner found no chronic worsening of the Veteran's abdominal stab wound residuals, and specifically noted that he had no objective evidence of traumatic injury or new pathology during his military career.  In other words, no worsening of symptoms.  As such, the competent and credible examiner found that the Veteran's abdominal stab wound residuals with exploratory laparotomy were not aggravated during service.  The Board finds that the June 2012 opinion made by a medical professional is far more probative than the lay statements provided by the Veteran. 

Given the complex nature of the Veteran's abdominal stab wound residuals, the Board affords far greater probative weight to the expert opinion of the medical professional of record who has concluded that the Veteran's abdominal stab wound residuals were not aggravated beyond their natural progression by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical conditions.)

In summary, the credible and probative evidence of record establishes that the Veteran's residuals of an abdominal stabbing preexisted service and were not aggravated by his active service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Service connection for residuals of multiple stab wounds with exploratory laparotomy and scarring of the abdomen is denied.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for muscle spasms.  

The record shows that the Veteran has had complaints of muscle spasms in various areas of the body since September 2009.  During his July 2011 fee-basis examination, the Veteran complained of loss of strength, weakness, easy fatigability, pain, and impairment of coordination due to muscle spasms in his left upper back, right pectoral muscle, abdomen, and feet.  The Board notes that the Veteran is currently in receipt of service connection benefits for bilateral plantar fasciitis and his abdominal injury has been denied above.  The examiner was unable to provide a diagnosis because of lack of pathology.  

The Board notes that the RO considered whether the Veteran's muscle spasms would be indicative of an undiagnosed illness.  The 2011 VA examination, however, did not discuss the possibility that his complaints are due to an undiagnosed illness.  In order to afford the Veteran all consideration with respect to his claim, the Board finds that another examination is necessary to address the possibility that his muscle spasm complaints with functional impact are due to an undiagnosed illness.  See generally 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address his muscle spasms.  The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed.

Regarding the Veteran's claimed muscle spasms, other than those in his abdomen, the examiner is asked to provide answers to the following: 

a)  Identify any current musculoskeletal disabilities and fully describe the extent and severity of those symptoms.

b) As to each disability identified, provide an opinion  
as to whether it is at least as likely as not (50 percent  probability or greater) that such disability arose during service or are otherwise related to any incident of service. 

c) If the examiner finds no clinical diagnosis of any musculoskeletal disabilities on examination that were incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of an unexplained, chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3. 317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


